Title: From George Washington to Brigadier General William Maxwell, 15 February 1779
From: Washington, George
To: Maxwell, William

Sir,
Hd Qrs [Middlebrook] Feby 15. 1779

I have just received a letter from Capt. Stokes stationed at Bonum Town—informing me that the enemy on Staten Island appear to be in motion, and have been collecting boats both at New York and at the Island—You will therefore redouble your vigilance and be ready to oppose any attempt they may make near you.
I am informed there is a considerable number of fat cattle between Wood-bridge and the blazing star—If this be true, which you will ascertain, you will immediately have them removed to a place of security—I have desired Capt. Stokes to assist you in the business—and to communicate to you any further discoveries he may make. I am Sir Your most humble servant.
You will send this intelligence forthwith to Col. Clarke at Paramus.
